DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ arguments/remarks filed 2/15/2022 are acknowledged

INFORMATION DISCLOSURE STATEMENT
2.            No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites a cosmetic formulation comprising a plant derived volatile emollient, a plant derived film former and a pliable wax, wherein the volatile emollient, film former and pliable wax were combined to provide an increase skin hydration for at least 6 hours as compared to a baseline skin hydration without application of a cosmetic. Independent claim 12   recites a cosmetic formulation comprising a plant derived emollient, wherein the plant derived volatile emollient is an emollient derived from a plant, fruit, or vegetable source with a vapor pressure greater than 0.13 Pa: a plant derived film former, a pliable wax, wherein the pliable wax is an organic compound or mixture of organic compounds that is non-crystalline solid at about 20°C, and an oil dispersible hyaluronic acid, wherein the volatile emollient, film former, pliable wax and hyaluronic acid are combined to form the cosmetic formulation that provides increase skin hydration for at least 6 hours as compared to a baseline skin hydration without application of skin cosmetic. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

Clearly, the invention recited in claims 1-23 are  drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon. Here, the answer is yes, since the claim recites ingredients that encompass all naturally derived products. The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-23, the answer is no.  There is not a practical application of the law of nature. Step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. The claims recite ingredients that are derived from naturally occurring ingredients. The claim as a whole recites naturally occurring ingredients with no evidence of synergy or that any of the properties are altered from their naturally occurring counterpart. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case each naturally occurring product would still be structurally identical to what exists in nature.  As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musthavesla “Bite Beauty Strawberry Froze Outburst Longwear Lip Stains Reviews & Swatches” April 2019.

Musthavesla “Bite Beauty Strawberry Froze Outburst Longwear Lip Stains Reviews & Swatches” April 2019 (hereinafter Musthavesla) disclose lip composition that include glyceryl rosinate (plant derived film former), Candelilla wax (plant derived wax), hydroxystearic acid and polyhydroxystearic acid  (plant derived wax) as well as Coco-caprylate/caprate (plant derived volatile emollient) (see ingredients list page 6).  With regards to the limitation “provides increased hydration for at least 6 hours compared to a baseline skin hydration without application of a cosmetic”, the Examiner notes that the structural features of the claim have been met and thus it would follow the properties are also met.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-6, 8 and  9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152) as evidenced by “A Beginner’s Guide to Beeswax” 2018, as evidenced by Liebert “Final Report on the Safety Assessment of Candelilla wax, Carnauba Wax, Japan Wax and Beeswax”,  as evidenced by Britannica “wax substance” and further evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils.
Lawson (US 20160374930) (hereinafter Lawson) disclose compositions that contain plant derived volatile emollient (coconut alkanes/coco caprylate) 25 %, film formers, and wax 4 % that include naturally plant derived (see Example 1, paragraph 0100 and para 0075-0076). The waxes disclosed are not limited and  include candelilla or beeswax (pliable wax when heated as evidenced by “A Beginner’s Guide to Beeswax”). Liebert “Final Report on the Safety Assessment of Candelilla wax, Carnauba Wax, Japan Wax and Beeswax” shows that waxes become pliable when warm (first 2 sentences). As further evidenced by Britannica “wax substance” discloses “wax, any class of pliable substances of animal, plant mineral or synthetic, origin that differ from fats in being less greasy, hard and more brittle and in containing principally compounds of high molecular weight”. Thus, the recitation of pliable wax of claim 1 is not limiting.
Lawson disclose the same volatile emollient as in the Examples in the specification. Vegelight®1214 has a vapor pressure of greater  than 0.13 Pa and boiling point of less than 230°C (as evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils (page 2). Lawson does not disclose plant derived film former that is for example, glyceryl rosinate. Lawson disclose inclusion of colorants that are FD&C (para 0054). The wax component may include castor oil (para 0076) and the wax component is from 5-25 % by weight the composition. Emollients may also be selected from castor oil and present from 0.1-20 % by weight (para 0086-0087). Although the limitation “provides increased lip hydration for at least 6 hours compared to a baseline lip hydration without application the lip” is not explicitly recited, the combined prior art arrives at the composition as claimed and thus it is reasonable to conclude that one of ordinary skill in the art would expect increased lip hydration with the incorporation of hydrating ingredients such as waxes. Furthermore,  this limitation is comparing the composition versus not using any composition and one of ordinary skill in the art would expect that application of a composition that contains moisturizing ingredients (Vegelight 1214LC) would achieve better hydration when applied versus not applying any cosmetic at all. The film forming polymers can be naturally polymers and may be present from 0.1-95  (para 0034).
Regarding the film forming polymer glyceryl rosinate, Tabakman et al. (US 2011/0171152) (hereinafter Tabakman et al.) disclose in order to further improve the appearance and comfort of the cosmetic composition of the present invention, one or more film formers are preferably employed therein. Preferably, such composition includes both a liquid film former and a solid film former. Combination of both liquid and solid film formers creates a flexible and breathable film, prevents feathering and color disappearance of the resulting cosmetic product, and thereby optimizes the product performance. Suitable liquid film formers for use in the present invention may include, but are not limited to: PVP/hexadecene copolymer, polyglyceryl-2 diisostearate/isophorone diisocyanate (IPDI) copolymer, synthetic wax (e.g., Performa V-825 available from Phase Technologies at Piscataway, N.J.), methyl hydrogenated rosinate, and the like. Such liquid film formers may be present at an amount ranging from about 0.01 wt %  to about 2 wt %. Suitable solid film formers may include, but are not limited to: PVP/eicosene copolymer, tricontanyl PVP, glyceryl rosinate the like. Such solid film formers may be present at an amount ranging from about 0.5 wt % to about 5 wt %. It would have been prima facie obvious to one of ordinary skill in the art to include the film formers of Tabakman et al. such as glyceryl rosinate as the film formers in Lawson for the purpose of creating a flexible breathable film and preventing feathering color disappearance of the product. 

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152) as evidenced by “A Beginner’s Guide to Beeswax” 2018, as evidenced by Liebert “Final Report on the Safety Assessment of Candelilla wax, Carnauba Wax, Japan Wax and Beeswax”, as evidenced by Britannica “wax substances, and further evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils as applied to claims  1-6, 8 and  9-10  above, and further in view of Svirkin et al. (US 2006/0094643) and Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance”. 
The modified Lawson has been discussed supra and does not disclose high molecular weight hyaluronic acid.
Svirkin et al. (US 2006/0094643) (hereinafter Svirkin et al.) disclose lipsticks (para 0203)  and compositions for treating dryness that include high molecular weight hyaluronic acid (para 0074). The high molecular weight are those such as 1,100,000-4,000,000 (i.e., 1.1-4 megadalton) (para 0075). Svirkin et al. explicitly states “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip” (para 0011). Svirkin et al. states the compositions can be further used to alleviate symptoms involving dryness of other mucosal tissues as well as external tissues (e.g., lips) (para 0127 and 0147). For Application to the lips, the compounds can be provided in a lip balm or lipstick form (para 0195). Svirkin further states “mucosal surface delivery can be effected via lipsticks and lip treatments such as lip balms (para 0203). Svirkin et al. disclose prolonged activity treatments for dry eye and dry mouth, as well as other conditions that would benefit from hyaluronic acid administration, would be desirable as they would overcome the need for continual and frequent applications (para 0009). 
Svirkin et al disclose the present invention provides an alternative to the continual and frequent application of therapeutic agents for the treatment of dry eye, dry mouth, and other conditions associated with dryness. The invention is based, in part, on the discovery that the efficacy of hyaluronic acid in alleviating dry eye and dry mouth can be enhanced by covalently attaching hyaluronic acid to the affected body surface or tissue. Such attachment reduces the need for repeated and frequent application of dry eye or dry mouth agents because the hyaluronic acid is less likely to be rinsed away in the process of blinking or swallowing.
Svirkin explicitly states that “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip”. 

Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance” (hereinafter Luu) disclose high molecular weight HA (greater than 1,000 kDa), prevents loss of moisture on the outside of skin as it doesn’t penetrate skin and stays on the surface for a film forming moisturizing effect (see bottom of page 3). Thus high molecular weight hyaluronic acid is clearly taught in the art to treat dryness of lips and prevents loss of moisture on the outside of skin. The combined teachings of Janel and Svirkin provide motivation to one of ordinary skill in the art to include high molecular weight hyaluronic acid in cosmetics for the purpose of treating dryness and prevent loss of moisture on the outside of the skin and provide a film forming effect.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include high molecular weight hyaluronic acid in lip care compositions  for its film forming moisturizing benefits.  

8.	Claims  1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152) as evidenced by “A Beginner’s Guide to Beeswax” 2018, as evidenced by Liebert “Final Report on the Safety Assessment of Candelilla wax, Carnauba Wax, Japan Wax and Beeswax”, as evidenced by Britannica “wax substance”,  and further evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils  as applied to claims  1-6, 8 and  9-10  above, and further in view of Travkina et al. (US Patent 11,077, 049) as evidenced by Prospector Polyhydroxystearic Acid.
The modified Lawson has been discussed supra and disclose inclusion of waxes but does not disclose polyhydroxystearic acid. Travkina et al. (US Patent 11,077, 049) (hereinafter Travkina et al.) disclose imparting shin to the lips. The composition contains polyhydroxystearic acid (abstract and col. 2, lines 10-12). The compositions contain from 00.5 % polyhydroxystearic acid (col. 2, lines 10-11). These compositions impart durable shine to the lips and have high gloss. Pre-mixing pigments with polyhydroxystearic acid leads to superior gloss and accentuated pigment development (col. 2, lines 34-41). As evidenced by Prospector Polyhydroxystearic Acid, polyhydroxystearic acid is a soft pliable wax and has a melting point of 50-70°C. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition include pigments with polyhydroxystearic acid to be premixed for the purposes of achieving superior gloss. 

9.	Claims  12-23  are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 20160374930) in view of Tabakman et al. (US 2011/0171152), Svirkin et al. (US 2006/0094643) and Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance” and Travkina et al. (US Patent 11,077, 049), as evidenced by Kester Wax K-60P, as evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils, and further evidenced by Prospector Polyhydroxystearic Acid
Lawson (US 20160374930) (hereinafter Lawson) disclose compositions that contain plant derived volatile emollient (coconut alkanes/coco caprylate) 25 %, film formers, and wax 4 % that include naturally plant derived (see Example 1, paragraph 0100 and para 0075-0076). The waxes disclosed are not limited and include natural, synthetic and plat derived waxes. Lawson disclose the same volatile emollient as in the Examples in the specification. Vegelight®1214 has a vapor pressure of greater than 0.13 Pa and boiling point of less than 230°C and a flash point of less than 100°C (as evidenced by Biosynthesis Vegelight© 1214 Biodegradable Volatile Oils on page 2). Lawson does not disclose plant derived film former that is for example, glyceryl rosinate. Lawson disclose inclusion of colorants that are FD&C (para 0054). The wax component may include castor oil (para 0076) and the wax component is from 5-25 % by weight the composition. Emollients may also be selected from castor oil and present from 0.1-20 % by weight (para 0086-0087). The film forming polymers can be naturally polymers and may be present from 0.1-95  (para 0034). Although the limitation “provides increased lip hydration for at least 6 hours compared to a baseline lip hydration without application the lip” is not explicitly recited, the combined prior art arrives at the composition as claimed and thus it is reasonable to conclude the properties would necessarily follow. This limitation is comparing the composition versus not using any composition and one of ordinary skill in the art would expect that application of a composition that contains moisturizing ingredients (Vegelight 1214LC) would achieve better hydration when applied versus not applying any cosmetic at all.
Tabakman et al. (US 2011/0171152) (hereinafter Tabakman et al.) disclose in order to further improve the appearance and comfort of the cosmetic composition of the present invention, one or more film formers are preferably employed therein. Preferably, such composition includes both a liquid film former and a solid film former. Combination of both liquid and solid film formers creates a flexible and breathable film, prevents feathering and color disappearance of the resulting cosmetic product, and thereby optimizes the product performance. Suitable liquid film formers for use in the present invention may include, but are not limited to: PVP/hexadecene copolymer, polyglyceryl-2 diisostearate/isophorone diisocyanate (IPDI) copolymer, synthetic wax (e.g., Performa V-825 available from Phase Technologies at Piscataway, N.J.), methyl hydrogenated rosinate, and the like. Such liquid film formers may be present at an amount ranging from about 0.01 wt %  to about 2 wt %. Suitable solid film formers may include, but are not limited to: PVP/eicosene copolymer, tricontanyl PVP, glyceryl rosinate the like. Such solid film formers may be present at an amount ranging from about 0.5 wt % to about 5 wt %. It would have been prima facie obvious to one of ordinary skill in the art to include the film formers of Tabakman et al. such as glyceryl rosinate as the film formers in Lawson for the purpose of creating a flexible breathable film and preventing feathering color disappearance of the product. 
The modified Lawson does not disclose high molecular weight hyaluronic acid.
Svirkin et al. (US 2006/0094643) (hereinafter Svirkin et al.) disclose lipsticks (para 0203)  and compositions for treating dryness that include high molecular weight hyaluronic acid (para 0074). The high molecular weight are those such as 1,100,000-4,000,000 (i.e., 1.1-4 megadalton) (para 0075). Svirkin et al. explicitly states “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip” (para 0011). Svirkin et al. states the compositions can be further used to alleviate symptoms involving dryness of other mucosal tissues as well as external tissues (e.g., lips) (para 0127 and 0147). For Application to the lips, the compounds can be provided in a lip balm or lipstick form (para 0195). Svirkin further states “mucosal surface delivery can be effected via lipsticks and lip treatments such as lip balms (para 0203). Svirkin et al. disclose prolonged activity treatments for dry eye and dry mouth, as well as other conditions that would benefit from hyaluronic acid administration, would be desirable as they would overcome the need for continual and frequent applications (para 0009). 
Svirkin et al disclose the present invention provides an alternative to the continual and frequent application of therapeutic agents for the treatment of dry eye, dry mouth, and other conditions associated with dryness. The invention is based, in part, on the discovery that the efficacy of hyaluronic acid in alleviating dry eye and dry mouth can be enhanced by covalently attaching hyaluronic acid to the affected body surface or tissue. Such attachment reduces the need for repeated and frequent application of dry eye or dry mouth agents because the hyaluronic acid is less likely to be rinsed away in the process of blinking or swallowing. Svirkin explicitly states that “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip”.
Luu  Janel “Hyaluronic Acid in the Treatment Room Secrets to a Youthful Appearance” (hereinafter Luu) disclose high molecular weight HA (greater than 1,000 kDa), prevents loss of moisture on the outside of skin as it doesn’t penetrate skin and stays on the surface for a film forming moisturizing effect (see bottom of page 3). The combined teachings of Janel and Svirkin provide motivation to one of ordinary skill in the art to include high molecular weight hyaluronic acid in cosmetics for the purpose of treating dryness and prevent loss of moisture on the outside of the skin and provide a film forming effect.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include high molecular weight hyaluronic acid in lip care compositions  for its film forming moisturizing benefits.  
 The modified Lawson has been discussed supra and disclose inclusion of waxes but does not disclose polyhydroxystearic acid. Travkina et al. (US Patent 11,077, 049) (hereinafter Travkina et al.) disclose imparting shin to the lips. The composition contains polyhydroxystearic acid (abstract and col. 2, lines 10-12). The compositions contain from 00.5 % polyhydroxystearic acid (col. 2, lines 10-11). These compositions impart durable shine to the lips and have high gloss. Pre-mixing pigments with polyhydroxystearic acid leads to superior gloss and accentuated pigment development (col. 2, lines 34-41). As evidenced by Kester Wax K-60 P, the ICNI name is polyhydroxystearic acid which has a penetration value of at least 40 dmm. As evidenced by Prospector Polyhydroxystearic Acid, polyhydroxystearic acid is a soft pliable wax and has a melting point of 50-70°C. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the composition include pigments with polyhydroxystearic acid to be premixed for the purposes of achieving superior gloss. 
RESPONSE TO ARGUMENTS
10.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that the 101 rejection are conclusionary statements that fail to meet the requirements. Applicants argue that if the claim includes a nature-based product that has markedly different characteristics then the claim does not recite a product of nature exception and is eligible. Applicants state that the Examiner has not performed an analysis on whether a cosmetic formulation comprising a plant derived volatile emollient; plant derived film former, and a pliable wax, provide an increased skin hydration for at least 6 hours compared to a baseline skin hydration without application of a cosmetic, has markedly different characteristics than the components individually. 
	In response, the Examiner disagrees and Applicants have provided no evidence of synergy. The mere statement that it provides increased skin hydration for at least 6 hours compared to a baseline skin hydration without application of a cosmetic is in reference to application of the composition in relation to not applying the composition. There is no evidence in the specification that the combined ingredients provide synergy. Applicant argues that the final step is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state and if there is a change in at least one characteristic compared to the counterpart, and the change came about or was produced by applicant’s efforts then the change will generally be considered a markedly different characteristic such that the product is not a product of nature however, the mere recitation that the composition provides increase in skin hydration compared to a baseline skin hydration without application of a cosmetic is not evidence that there is synergy in the composition nor that any of its counterparts behave any differently in the cosmetic. This is comparing it to not applying any cosmetic. 
The claim as a whole recites naturally occurring ingredients with no evidence of synergy or that any of the properties are altered from their naturally occurring counterpart. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case each naturally occurring product would still be structurally identical to what exists in nature. 
Applicants argue with regards to the 102 rejection, that Musthavesla discloses candelilla wax and at least pliable wax is not disclosed because Candelilla wax is a crystalline wax (see paragraph 0078 of the specification). This argument is not found persuasive because claim 1 does not limit the wax as all waxes are pliable when heated and furthermore, the reference discloses polyhydroxystearic acid which is the same pliable wax as claimed. 
With regards to the 103 rejection, Applicants argue the rejection identifies candelilla wax as a pliable wax however, it would not be considered a pliable wax. 
In response, this argument is not found persuasive because claim 1 is not limiting to specific types of waxes as all waxes are considered pliable when heated. Furthermore, the instant specification does not  explicitly define pliable wax although it does provide for examples that meet pliable wax. 
The instant specification recites the “formulation further includes a pliable wax, wherein the pliable wax is an organic compound or mixture of organic compounds that is a non-crystalline solid at about 25 °C. The pliable wax may also have a melting point in a range of about 45°C. to about 100° C., and/or a penetration value, as measured using ASTM D1321, greater than 40 dmm (decimillimeters) at 25°C (para 0004). Paragraph 0056 disclose “In one or more embodiments, the pliable wax can be an organic compound or mixture of organic compounds that is a non-crystalline solid at about 25°C that is malleable. In various embodiments, pliable wax can have a melting point above about 50° C. as measured by USP 741. The pliable wax can have a melting point in a range of about 45° C. to about 100° C., and a penetration value, as measured using ASTM D1321, greater than 40 dmm (decimillimeters) at 25° C. A pliable wax having a penetration value of less than 40 dmm at 25°C. can be too hard to use, so may be avoided”, however, this is not a definition of pliable wax and merely examples as it “can be” these examples. Limitations of the specification are not imported into the claims. The Examiner disagrees that the Examples of the specification limit claim 1 to these waxes. 
With regards to castor oil, the Examiner never stated that castor oil is a wax. The Examiner merely stated that  the wax component can further include ingredients such as castor oil. 
Applicants argue that Svirkin relates to treating dry eye and dry mouth maladies and not to cosmetics. The Examiner merely points to hyaluronic acid weights without showing one would have a reasonable expectation of success in including in oil cosmetics. Applicants also argue that Janel fails to disclose use of hyaluronic acid in a cosmetic. 
In response, the argument regarding Svirkin is not found persuasive because Svirkin et al. explicitly states “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip” (para 0011). Svirkin et al. states the compositions can be further used to alleviate symptoms involving dryness of other mucosal tissues as well as external tissues (e.g., lips) (para 0127 and 0147). For Application to the lips, the compounds can be provided in a lip balm or lipstick form (para 0195). Svirkin further states “mucosal surface delivery can be effected via lipsticks and lip treatments such as lip balms (para 0203). Thus, the Examiner disagrees that the composition are for only treating dry eye and dry mouth maladies and not for use with cosmetics. 
Svirkin et al. disclose prolonged activity treatments for dry eye and dry mouth, as well as other conditions that would benefit from hyaluronic acid administration, would be desirable as they would overcome the need for continual and frequent applications (para 0009). 
Svirkin et al disclose the present invention provides an alternative to the continual and frequent application of therapeutic agents for the treatment of dry eye, dry mouth, and other conditions associated with dryness. The invention is based, in part, on the discovery that the efficacy of hyaluronic acid in alleviating dry eye and dry mouth can be enhanced by covalently attaching hyaluronic acid to the affected body surface or tissue. Such attachment reduces the need for repeated and frequent application of dry eye or dry mouth agents because the hyaluronic acid is less likely to be rinsed away in the process of blinking or swallowing.
Svirkin explicitly states that “the compositions provided herein however are not solely limited to use in dry eye and dry mouth. Rather, they will find utility in other disorders characterized by dryness of other tissues including other mucosal tissues such as vagina, rectum, and nose (others to include), as well as external surfaces such as skin, hair, nail, and lip”. Thus high molecular weight hyaluronic acid is clearly taught in the art to treat dryness of lips and prevents loss of moisture on the outside of skin.
The combined teachings of Janel and Svirkin provide motivation to one of ordinary skill in the art to include high molecular weight hyaluronic acid in cosmetics for the purpose of treating dryness and prevent loss of moisture on the outside of the skin and provide a film forming effect.  
CORRESPONDENCE
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615